   Case: 1:21-cv-00267 Document #: 125 Filed: 04/18/21 Page 1 of 3 PageID #:5689




                         IN THE UNITED STATE DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
FAHAD SYED,                                            )
                                                       )
                             Plaintiff[s],             )
                                                       )
                       vs.                             ) CASE NO. 21-cv-00267
                                                       )
NORTHWESTERN UNIVERSITY, et al.                        ) Hon. Mary Rowland
                                                       )
                        Defendant[s].                  ) Magistrate Judge Maria Valdez



      PLAINTIFF'S MOTION FOR RULING ON PREVIOUSLY FILED MOTION

       Plaintiff, Fahad Syed, Pro Se, moves the court for a ruling on his motion to proceed in

forma pauperis and for attorney representation. Dkt. 38. In support of his motion, Plaintiff states

the following:

       1.        On January 11, 2021, Plaintiff Fahad Syed filed a document styled “Application

for Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery” in state

court action 2021-CH-00106.

       2.        On January 15, 2021, Defendant NU filed for removal of state action 2021-CH-

00106 to federal court. Dkt. 1

       3.        On January 19, 2021, APPLICATION by Plaintiff Fahad Syed for leave to

proceed in forma pauperis. Dkt. 6

       4.        On January 19, 2021, MOTION by Plaintiff Fahad Syed for attorney

representation. Dkt. 7
   Case: 1:21-cv-00267 Document #: 125 Filed: 04/18/21 Page 2 of 3 PageID #:5690




       5.      On January 20, 2021, MOTION by Plaintiff Fahad Syed for preliminary

injunction. Dkt. 9

       6.      On January 23, 2021, EXHIBIT by Plaintiff Fahad Syed Statement of Pubic

Benefits regarding APPLICATION by Plaintiff Fahad Syed for leave to proceed in forma

pauperis. Dkt. 20

       7.      On January 25, 2021 Telephonic status and motion hearing held. Pro se Plaintiff

and Defense counsel appeared telephonically. The honorable judge stated during the hearing that

Plaintiff had not filed an underlying complaint. As a result, Plaintiff's motion to proceed in forma

pauperis [6] is denied as moot and Plaintiff's motion for attorney representation [7] is denied

without prejudice. Dkt. 25

       8.      On February 4, 2021, COMPLAINT filed by Fahad Syed; Jury Demand. Dkt. 30

       9.      On February 8, 2021, MOTION by Plaintiff Fahad Syed for reconsideration

regarding exhibit [20], MOTION by Plaintiff Fahad Syed for attorney representation , MOTION

by Plaintiff Fahad Syed for leave to appeal in forma pauperis. Dkt. 38

       10.     On March 18, 2021, MOTION by Plaintiff Fahad Syed for reconsideration

regarding order on motion for leave to proceed in forma pauperis and order on motion for

attorney representation [25]. Dkt. 94

       11.     On March 23, 2021, AMENDED complaint by Fahad Syed against All

Defendants and additional 18 defendants, pursuant to F.R.C.P. Rule 15 (a)(1)(B). Dkt. 97

       12.     In light of these considerations, Plaintiff moves the court for a ruling on his

motion for leave to proceed in forma pauperis with his amended complaint at Dkt. 97 and his

motion for attorney representation. Dkt. 38



                                                 2
   Case: 1:21-cv-00267 Document #: 125 Filed: 04/18/21 Page 3 of 3 PageID #:5691




       13.        Defendants will not suffer prejudice by the granting of this Motion, and Plaintiff

is filing this motion to aid the Court’s resolution of the Motion.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court moves the court for a ruling on his

motion to proceed in forma pauperis with his amended complaint at Dkt. 97 and for attorney

representation.


Dated: April 18th, 2021                    Respectfully submitted,



                                           By: _/s/Fahad Syed___________________________
                                           Fahad Syed
                                           244 E Pearson St. Apt. 711
                                           Chicago, IL 60611
                                           Tel: 773-564-0325
                                           Syed.216@gmail.com
                                           Attorney for Plaintiff


                                   CERTIFICATE OF SERVICE
       I hereby certify that this MOTION FOR EXCESS TIME TO FILE REPLY IN
OPPOSITION TO NORTHWESTERN UNIVERSITY’S RESPONSE IN OPPOSITION TO
PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, AND EXPEDITED DISCOVERY was served on 4/18/21
through ECF notification on all counsel of record.


Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except
as to matters therein stated to be on information and belief and as to such matters the
undersigned certifies as aforesaid that [he/she] verily believes the same to be true.


                                               By: _/s/ Fahad Syed___________________________
                                                       Fahad Syed


                                                   3
